Citation Nr: 0722066	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  99-12 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for headaches due to undiagnosed illness from May 28, 
1996 to June 1, 1999.

2.  Entitlement to a compensable disability rating for 
headaches due to undiagnosed illness from June 1, 1999 to 
August 1, 2003.

3.  Propriety of severance of service connection of an 
undiagnosed illness manifested by headaches, effective August 
1, 2003.

4.  Entitlement to service connection for a migraine headache 
condition.

5.  Entitlement to individual unemployability due to service-
connected disability (TDIU).

6.  Entitlement to an increased (compensable) disability 
rating for depression due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to January 
1989 and from December 1990 to May 1991. Service in Southwest 
Asia during the Persian Gulf War is evidenced of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

Procedural history

In a December 1997 rating decision, the RO granted service 
connection for headaches due to an undiagnosed illness and 
assigned a 10 percent evaluation. 
The veteran appealed the assigned disability rating.

In an August 2000 rating decision, the RO reduced the 
previously-assigned 
10 percent rating for headaches due to undiagnosed illness to 
noncompensably 
(zero percent) disabling.  Service connection was denied for 
migraine headaches.  The veteran subsequently perfected an 
appeal as to those issues.
 
The veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge in January 
2001. A transcript of that hearing is associated with the 
veteran's VA claims folder.

In April 2001, the Board remanded the case for additional 
development.  While the case was in remand status, in a June 
2001 rating decision, the RO denied entitlement to a TDIU.  
The veteran timely appealed the issue of his entitlement to 
TDIU.

In a January 2003 rating decision, the RO proposed to sever 
service connection for headaches due to an undiagnosed 
illness.  The veteran was notified of the proposed severance 
in a letter dated January 28, 2003.  In a May 2003 rating 
decision, the RO implemented the proposal and severed service 
connection for headaches due to an undiagnosed illness, 
effective August 1, 2003.  The veteran perfected an appeal as 
to that issue in April 2004.  

In February 2005, the Board remanded for further development 
the issues of entitlement to a disability rating in excess of 
10 percent for headaches due to undiagnosed illness prior to 
June 1, 1999; entitlement to a compensable disability rating 
for headaches due to undiagnosed illness from June 1, 1999 to 
August 1, 2003; propriety of severance of service connection 
for an undiagnosed illness manifested by headaches, effective 
August 1, 2003; and entitlement to service connection for a 
migraine headache condition.  The TDIU claim was remanded as 
being inextricably intertwined with the other issues being 
remanded.

In October 2006, the VA "Tiger Team" at the RO in 
Cleveland, Ohio issued a supplemental statement of the case 
(SSOC) which continued to deny the veteran's claims as to the 
five issues which were remanded.  The veteran's claims folder 
has been returned to the Board for additional appellate 
procedures. 


Remanded issues

In February 1997, the RO denied the veteran's claim of 
entitlement to service connection for an undiagnosed illness 
manifested by claimed depression.  
The veteran appealed.  In its February 2005 decision, the 
Board granted the veteran's claim of entitlement to service 
connection for depression.  

In a March 2005 rating decision, the "Tiger Team" at the RO 
in Cleveland, Ohio assigned a noncompensable disability 
rating for depression.  The veteran disagreed with the 
assigned disability rating in a statement which was received 
at the Cleveland RO in February 2006. See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection].      
  
The issue of entitlement to an increased disability rating 
for depression due to an undiagnosed illness, currently 
evaluated as noncompensably disabling, and the issue of the 
veteran's entitlement to TDIU, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the VA Appeals Management Center (AMC) in Washington, DC.

Issues not on appeal

In February 1997, the RO granted service connection for 
diarrhea due to an undiagnosed illness, and assigned a 10 
percent evaluation.  Thereafter, the veteran perfected an 
appeal regarding the disability rating assigned.  In February 
2005, the Board granted an increased disability rating of 30 
percent for diarrhea due to an undiagnosed illness.  The 
Board's decision was not appealed and is final.  See 
38 C.F.R. § 20.1100 (2006).  

In a statement received at the Board in February 2006, the 
veteran expressed disagreement with the assignment of the 30 
percent rating for diarrhea.  However, such disagreement is 
legally meaningless.  Any disagreement as to a Board decision 
must be directed to the United States Court of Appeals for 
Veterans Claims (the Court).  See 38 U.S.C.A. § 7266 (West 
2006).  [The veteran received notice of his appeal rights in 
the last two pages of the Board's February 7, 2005 decision.]  
In the absence of an appeal to the Court, the Board's 
decision is final.  Since it appears that the veteran now 
desires to file another increased rating claim, that matter 
is referred to the RO.

In February 1997, the RO denied the veteran's claims of 
entitlement to service connection for an undiagnosed illness 
manifested by memory loss, skin rash, aching joints, muscle 
spasms, and sleeping difficulty with fatigue.  The veteran 
appealed.  
In an August 2000 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
colon polyps, and for undiagnosed illnesses manifested by 
chest pain and burning sensation of the skin. The RO granted 
service connection for nausea and dizziness, due to an 
undiagnosed illness, and assigned a 10 percent disability 
rating.

The Board's February 2005 decision a denied entitlement to an 
increased disability rating for nausea and dizziness due to 
an undiagnosed illness; denied entitlement to service 
connection for colon polyps; and denied entitlement to 
service connection for memory loss, chest pain, skin rash, 
aching joints, muscle spasms, burning skin, fatigue and sleep 
disorder, all due to an undiagnosed illness.  Those decisions 
are also final. 

In February 2006, the veteran indicated that he suffered from 
hearing loss in his left ear, and that he had submitted a 
claim to the RO Anchorage, Alaska.  The Board notes that 
there are no records in the claims folder indicating that 
such claim was ever filed.  In the absence of an adjudicated 
claim, the Board has no jurisdiction.  See Godfrey v. Brown, 
7 Vet. App. 398 (1995) [the Board does not have jurisdiction 
of issues not yet adjudicated by the RO].  That matter is 
referred to the RO for appropriate action.



FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran's headaches due to an undiagnosed illness occur 
frequently but are not of a prostrating nature.

2.  The January 2002 opinion of Dr. J.B. lacks certification, 
with a summary of facts, findings and reasons supporting a 
conclusion that, in the light of all accumulated evidence, 
the diagnosis on which service connection was predicated was 
clearly erroneous.  

3.  A preponderance of the competent medical evidence 
indicates that the veteran does not have migraine headaches.



CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 
percent for headaches due to an undiagnosed illness are not 
met for the period between May 28, 1996 and June 1, 1999.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (2006); Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

2.  The criteria for a 10 percent rating for headaches due to 
an undiagnosed illness are met for the period between June 1, 
1999 and August 1, 2003.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2006); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

3.  Service connection for headaches due to an undiagnosed 
illness was not properly severed; a 10 percent rating is 
assigned from the date of severance forward.  38 C.F.R. §§ 
3.105 (2006); Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

4.  Entitlement to service connection for a migraine headache 
condition is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As was described in the Introduction, the RO granted service 
connection for headaches claimed as due to an undiagnosed 
illness.  Subsequently, the RO 
reduced the assigned disability rating from 10 percent to 
noncompensably disabling, and ultimately severed service 
connection, based upon a finding that the veteran's headaches 
were due to a diagnosed illness, namely a cervical spine 
disorder.  
In addition, the RO denied service connection for claimed 
migraine headaches. 
The veteran seeks reinstatement of service connection for 
headaches due to an undiagnosed illness, as well as an 
increased rating therefor.  He also seeks  
service connection for migraine headaches.  Finally, he seeks 
TDIU.

As is discussed elsewhere in this decision, a sixth issue, 
entitlement to an increased disability rating for service-
connected depression, is being remanded.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and decisions rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006). 

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed in VCAA letters dated July and 
November 2003 that in order to establish entitlement to an 
increased disability rating for a service-connection 
disability, the evidence must show that his service-connected 
disability has "increased in severity."  See the VCAA 
letters, page 2.  

In addition, in a VCAA letter dated March 2005, the veteran 
was informed that in order to establish service connection, 
the evidence must show three things:

1.  You had an injury in military service or a 
disease that began in or was made worse during 
military service, or that there was an event in 
service which caused injury or disease.  

2.  You have a current physical or mental 
disability.

3.  There is a relationship between your current 
disability and an injury, disease, or event in 
military service.  See March 2005 VCAA letter, page 
5.

The veteran was informed in all three VCAA letters that 
VA would obtain records held by Federal agencies, 
including service records and VA medical records, and 
that VA would provide a medical examination if it was 
deemed necessary to substantiate his claim (VA 
examinations were in fact completed in January 1999, 
October 2001, January 2002, and September 2006).

The veteran was informed that VA would, on the veteran's 
behalf, attempt to obtain relevant records not held by a 
Federal agency, to include employment records and 
private medical records, so long as he provided 
sufficient information to allow VA to obtain them.  

In the March 2005 VCAA letter, the veteran was informed 
that:

If there is any other evidence or information that 
you think will support your claim, please let us 
know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us.

Thus, the veteran was asked to "give us everything 
you've got", in compliance with 38 C.F.R. § 3.159(b)(1).  
See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, as it relates to the claim for an increased 
disability rating for the period between May 28, 1996 to 
August 1, 2003, the first three elements, (1) veteran status, 
(2) current existence of a disability and a (3) connection 
between the veteran's service and the disability, were not at 
issue because the RO granted service-connection.  Thus, any 
lack of notice regarding these elements was rendered 
meaningless.  

With regard to the period after August 1, 2003, the first two 
elements, veteran status and current existence of a 
disability were not at issue.  Service connection was severed 
based on element (3).  The veteran was informed of his rights 
and the responsibilities of VA regarding this critical 
element.

With regard to the veteran's claims of entitlement to 
increased disability ratings for the period between May 28, 
1996 and August 1, 2003 were denied based on element (4), 
degree of disability.  As noted above, the veteran was 
informed of his rights and the responsibilities of VA with 
regard to this critical element.

With regard to the veteran's claims for entitlement to 
service connection for a migraine condition the issue of 
veteran status was not at issue.  The veteran's claim was 
denied based on element (2), existence of a current 
disability.  As noted, the veteran was informed of this 
crucial element.  The Board also notes that he was properly 
informed of element (3).

With regard to notice requirements of elements (4) and (5), 
degree of disability and effective date, the Board observes 
that they are rendered moot by the ultimate severance of 
service-connection for a headache condition by the RO.  Thus, 
any failure to adequately inform the veteran of degree of 
disability and an effective date does not prejudice the 
veteran in this claim.

For those reasons, the Board finds that the veteran has 
received proper notice in accordance with Dingess.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims now under consideration and that 
there is no reasonable possibility that further assistance 
would aid in substantiating them.  Specifically, the RO has 
obtained the veteran's service medical records, reports of VA 
medical examinations and VA medical treatment of the veteran, 
which will be discussed below.  

The veteran was provided with VA examinations in January 
1999, October 2001, January 2002, and September 2006.  The 
reports of the medical examinations and reviews reflect that 
the examiners recorded the veteran's past medical history, 
noted his current complaints, conducted appropriate physical 
examinations and rendered appropriate diagnoses and opinions.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf pertaining to the issues addressed in this decision.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  As noted in the Introduction, the veteran and his 
representative presented evidence and testimony before the 
undersigned VLJ at a hearing at the RO in January 2001.

The Board received two letters from the veteran while the 
case was pending appellate action.  The first is a letter 
from the veteran's mother dated November 2006, and the second 
is a letter from the veteran dated May 2007.  Both letters 
address the veteran's dizziness condition, an elbow condition 
and their effect on his employment, and raise issues 
previously raised in the veteran's earlier statements.  

Pursuant to 38 C.F.R. § 20.1304(c), the veteran must submit a 
written waiver or otherwise the new evidence along with the 
claims file must be referred back to the RO for 
consideration.  However, section 20.1304(c) also requires 
that such evidence must be 'pertinent' to the claim.  In this 
case, the Board finds that the letters redundant of evidence 
already in the record. Thus, the Board has determined that 
the evidence does not require referral to the RO nor does it 
require a waiver signed by the veteran.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran]. 

The Board will therefore proceed to a decision on the merits 
as to the five issues identified above.  

Factual background

As was described in the Introduction, the RO initially 
granted service connection for headaches due to an 
undiagnosed illness, assigning a 10 percent rating therefor.  
The assigned disability rating was later reduced to 
noncompensably disabling, and still later service connection 
was severed. 

For his part, the veteran challenged the initial assignment 
of a 10 percent rating for his (then) service-connected 
headaches due to undiagnosed illness.  After service 
connection was severed for that disability, he appealed that 
decision.  Further, he requested service connection for 
migraine headaches (a diagnosed illness), and he has appealed 
the denial of service connection therefor.  Thus, to some 
extent the first four issues on appeal are all related. 
 
Because the claim has been under appeal the initial grant of 
service connection for headaches due to undiagnosed illness 
in 1997, the Board will assess the requests for increased 
disability ratings, or staged ratings, up to the date of 
severance under Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The Board will then address the matter of whether 
severance of service connection for that disability was 
improper, and then whether he is entitled to service 
connection for migraine headaches.

1.  Entitlement to a disability rating in excess of 10 
percent for headaches, due to undiagnosed illness prior to 
June 1, 1999.

2.  Entitlement to a compensable disability rating for 
headaches, due to undiagnosed illness from June 1, 1999, to 
August 1, 2003.

Because these issues involve similar facts and law, the Board 
will address both issues in a single analysis.

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).


Assignment of diagnostic code

The veteran's headaches due to undiagnosed illness were rated 
by analogy to migraine headaches.  See 38 C.F.R. § 4.20 
(2006) [when an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The RO assigned Diagnostic Code 8100 [migraines] as an 
analogous rating pursuant to 38 C.F.R. § 4.20.  The Board 
agrees with this analogous rating.  None of the criteria in 
any other diagnostic code offers more closely related 
symptomatology.  Importantly, neither the veteran nor his 
representative has contended that any other diagnostic code 
is more appropriate.  Thus, the Board finds that the 
application of Diagnostic Code 8100 was and is appropriate. 
Specific schedular criteria

Under Diagnostic Code 8100 [Migraine], the following levels 
of disability are included:

With very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability . . 
. . . . . . . . 50 percent 

With characteristic prostrating attacks occurring on 
average once a month over last several months . . . . . 
. . . . . 30 percent

With characteristic prostrating attacks averaging one in 
2 months over last several months . . . . . . . . . . 10 
percent

	With less frequent attacks . . . . . . . . . . zero 
percent

The rating criteria do not define "prostrating".  The Board 
additionally observes that the Court has not undertaken to 
define "prostrating".  Cf. Fenderson v. West, 
12 Vet. App. 119 (1999), in which the Court quotes Diagnostic 
Code 8100 verbatim but does not specifically address the 
matter of what is a prostrating attack. According to 
Webster's New World Dictionary of American English, Third 
College Edition (1986), p. 1080, "prostration" is defined as 
"utter physical exhaustion or helplessness."

Staged ratings

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Factual background

As was noted in the Introduction, this claim presents a 
unique procedural and factual posture.  A short factual 
background is in order to clarify further analysis of the 
claim.

The veteran served on active duty during the Gulf War, and 
participated in the liberation of Kuwait.  The veteran's 
claim for service connection for headaches due to an 
undiagnosed illness was granted under the presumption 
provided in 38 C.F.R. § 3.317.  In granting service 
connection, the RO stated in the December 1997 rating 
decision that although medical evidence suggested that the 
veteran's headaches "most likely" were stress related, 
"since a definite diagnosis for the veteran's headaches has 
not been provided," and since the condition was manifested 
to a compensable degree, service connection was warranted.  

The RO initially evaluated the headache condition as 10 
percent disabling under the criteria of Diagnostic Code 8100, 
effective as of the date of service connection, May 28, 1996.  
Significantly, the RO found that "[S]ince there is a 
likelihood of improvement; the assigned evaluation is not 
considered permanent and is subject to a future review 
examination."

In an August 2000 rating decision, the RO reduced the 
veteran's disability rating for headaches due to an 
undiagnosed illness from 10 percent disabling to a 
noncompensable disability rating effective June 1, 1999, 
again using the criteria of Diagnostic Code 8100.  The reason 
for the reduction was a change in diagnosis of the veteran's 
condition.  Specifically, the RO determined that several VA 
medical treatment reports indicated that the veteran suffered 
from migraine headaches, and that because the headaches were 
attributable to a diagnosable condition, they were no longer 
attributable to an undiagnosed illness as required by 
§ 3.317.  The rating decision further somewhat confusingly 
stated that "rather than sever service connection for 
headaches as due to an undiagnosed illness, the evaluation 
will be reduced to 0 percent since there is no actual 
evidence the previous assessment of undiagnosed illness was 
wrong."  The RO assigned an effective date of June 1, 1999, 
which was the date of the VA medical examination "showing 
confirmed diagnosis of migraine headaches."

In a January 2003 rating decision, the RO proposed severance 
of service connection, basing the change on yet another 
medical opinion, this one indicating that the veteran's 
headaches were related to "a cervical spine spur and disc 
space narrowing" and were not due to an undiagnosed illness.  
The RO implemented the proposed severance in a May 2003 
rating decision, assigning an effective date of August 1, 
2003.

In a September 2006 VA medical examination report, the 
examiner determined, after a complete review of the veteran's 
claims folder, that the evidence did not support a conclusion 
that the veteran had a history of migraine headaches.  The 
examiner attributed the cause of the veteran's headaches to 
his cervical spine disorder (a condition for which the 
veteran has not sought service connection).  The examiner 
also determined that there was no medical evidence of an 
undiagnosed illness relating to headaches.

Analysis

The veteran in substance contends that he was entitled to a 
disability rating in excess of 10 percent for the period 
between May 28, 1996 and June 1, 1999, for his headache 
condition, and in excess of the noncompensable rating for the 
period between June 1, 1999 and August 1, 1999.  

As was discussed above, since the veteran appealed the 
initial assignment of 
a disability rating, Fenderson applies.  The RO has in fact 
assigned staged ratings.  The board will evaluate the 
evidence in order to determine whether such staging was 
correct.  The Board will address each period in turn.

May 28, 1996 to June 1, 1999

A 10 percent disability rating was assigned for the veteran's 
headaches, at the time ascribed to an undiagnosed illness, 
for the period from May 28, 1996, the date of service 
connection, to June 1, 1999, the date of a VA examination 
which characterized the headaches as migraines. 

The evidence indicates that during this period the veteran 
suffered from headaches which occurred at a rate of two-to-
three times per week.  There was nothing in the record to 
indicate that the headaches were characterized as prostrating 
attacks, or that the headache symptoms included prodrome, 
aura or photophobia, or nausea.  

The criteria of Diagnostic Code 8100 require "characteristic 
prostrating attacks occurring on average once a month over 
last several months" before a disability rating in excess of 
10 percent disabling is warranted.  The evidence of record 
pertaining to the period between May 28, 1996 and June 1, 
1999 does not indicate that any of the veteran's headaches 
were of sufficient severity to meet the criteria required.  
Thus, the Board finds that a disability rating in excess of 
10 percent disabling for the period between May 28, 1996 and 
June 1, 1999 is not supported by the record evidence and that 
an increase is therefore not warranted.

June 1, 1999 to August 1, 2003

The veteran's disability rating was reduced by the RO from 10 
percent to a noncompensable disability rating during this 
period.  The basis for the reduction was a finding that the 
veteran's headaches were attributable to a migraine 
condition.  

As will be discussed below, a change in diagnosis may lead to 
severance of service connection.  The RO did not, however, 
immediately sever service connection.  Rather, for reasons 
which are obscure the RO continued service connection for 
headaches due to an undiagnosed illness for another several 
years and instead reduced to assigned rating from 10 percent 
to noncompensably disabling.   Nothing was said about the 
severity of the headaches.

Accordingly, the Board finds that in reducing the assigned 
disability rating the RO's reliance on the medical treatment 
reports indicating that the veteran's headaches were related 
to a migraine condition was misplaced and in error.  
  
The evidence of record does not indicate that the veteran's 
headache condition had significantly changed during this 
period in relation to the earlier period discussed above.  
The evidence indicates that the veteran's complaints ranged 
between two-to-three headaches per week and three-to-four 
headaches per week.  There was still no evidence of 
prostrating attacks.  Specifically the report of an October 
2001 VA examination indicated "no associated nausea, 
vomiting, photophobia, nor are there any other visual 
symptoms."  Such evidence supports a finding of a 10 percent 
disability rating.  As before, the evidence fails to satisfy 
the requirements of a 
30 percent disability rating under the criteria of Diagnostic 
Code 8100 in the absence of prostrating headaches.



Conclusion

After review of the entire record, the Board finds that the 
veteran is entitled to a disability rating of 10 percent 
disabling for headaches due to an undiagnosed condition for 
the period starting from the date of service connection, May 
28, 1996, to include the period between June 1, 1999 and 
August 1, 2003.  The claim is granted to that extent.

3.  Propriety of severance of service connection for an 
undiagnosed illness manifested by headaches, effective August 
1, 2003.

Relevant law and regulation

Service connection - in general

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

Service connection - undiagnosed illnesses

Service connection may be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2006).

Severance of service connection

Subject to the limitations contained in 38 C.F.R. §§ 3.114 
and 3.957, service connection will be severed only where 
evidence establishes that it is clearly and unmistakably 
erroneous (the burden of proof being upon the Government).  
When severance of service connection is considered warranted, 
a rating proposing severance will be prepared setting forth 
all material facts and reasons.  The claimant will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor 
and will be given 60 days for the presentation of additional 
evidence to show that service connection should be 
maintained.  Unless otherwise provided, if additional 
evidence is not received within that period, final rating 
action will be taken and the award will be reduced or 
discontinued, if in order, effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  See 38 
U.S.C.A. §§ 5109A, 5112(b)(6) (West 2002); 38 C.F.R. § 
3.105(d) (2006).

To determine whether clear and unmistakable error was present 
in a prior determination, either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; the 
error must be undebatable and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made.  See Damrel v. Brown, 6 Vet. App. 242 
(1994); Russell v. Principi, 
3 Vet. App. 310 (1992).

The same standards apply in a determination of clear and 
unmistakable error in a prior decision and a determination as 
to whether a decision granting service connection was the 
product of clear and unmistakable error for the purpose of 
severing service connection but the reviewable evidence is 
not limited to that which was before the RO in making its 
initial service connection award.  See Daniels v. Gober, 10 
Vet. App. 474 (1997).

CUE is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Even 
where the premise of the error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).



Analysis

As is indicated in the factual background, the veteran was 
originally granted service connection based on 38 C.F.R. 
§ 3.317, which generally states that when a veteran who 
served in Southwest Asia during the Gulf War period presents 
objective indications of certain disabilities, including 
headaches, which are not attributable to a medically 
diagnosed condition, service connection shall be presumed.  

As noted above, the RO severed the veteran's entitlement to 
service connection for headaches due to an undiagnosed 
illness because a subsequent diagnosis found that the 
headaches were caused by a nonservice-connected cervical 
spine condition, detected in a January 2002 x-ray.  In 
essence, based on new evidence establishing that the 
veteran's headache condition was not due an undiagnosed 
illness, the RO determined that 38 C.F.R. § 3.317 no longer 
applied and service connection for headaches due to an 
undiagnosed illness was no longer valid.
  
After notifying the veteran of the proposed change in a 
January 2003, a May 2003 rating decision implemented the 
proposed severance making the severance effective August 1, 
2003. The veteran contends that the severance was improper.

Section 3.105(d) [revisions of decisions] specifically states 
that:

A change in diagnosis may be accepted as a basis 
for severance action if the examining physician or 
physicians or other proper medical authority 
certifies that, in the light of all accumulated 
evidence, the diagnosis on which service connection 
was predicated is clearly erroneous.  This 
certification must be accompanied by a summary of 
the facts, findings, and reasons supporting the 
conclusion.  [Emphasis added].

In this case, the evidence before the RO at the time of the 
severance of entitlement to service-connected consisted of a 
hand written evaluation by Dr. J.B., dated January 3, 2002.  
Dr. J.B. noted that cervical spine x-rays "do demonstrate 
spur and disc space narrowing C5-6, so the headaches, which 
are in the occipital region, are considered very likely 
related to cervical disc disease."  Based on that evidence, 
the RO concluded that severance was proper.

However, the Board finds that Dr. J.B. did not certify that 
"in the light of all accumulated evidence, the diagnosis on 
which service connection was predicated is clearly 
erroneous."  There was no such finding, nor was there a 
summary of facts and reasons supporting a conclusion that the 
prior diagnosis was clearly erroneous.

Section 3.105(d) very clearly describes the limited 
circumstance where a change in diagnosis may be accepted as a 
basis for severance of service connection.  If the diagnosis 
does not meet the criteria, then it may not be an acceptable 
basis for severance.  So it is in this case.  

In sum, the Board finds that the severance of the veteran's 
service connection for headaches due to an undiagnosed 
illness was improper under the law as it existed at the time 
of the severance, and that the decision to sever service 
connection for headaches due to an undiagnosed illness was 
clear and unmistakable error.  Service connection is 
accordingly restored.

Fenderson considerations

As has been discussed above, the Board has assigned a 10 
percent rating effective from the date of service connection 
to August 1, 2003.  Since service connection is now restored, 
the Board has reviewed the evidence in order to determine 
whether a higher staged rating may be assigned subsequently.  
However, there is no recent evidence which would lead the 
Board to believe that the severity of the veteran's headaches 
has intensified.  
In March 2004 the veteran indicated that he was having daily 
headaches and was taking Motrin(r); he did not indicate that he 
headaches were prostrating.  

In short, the board believes that a 10 percent rating should 
be assigned for the service-connected headaches due to 
undiagnosed illness for the entire period from 
May 28, 1996 forward.

Additional comment

The Board wishes to make it clear that it is of course aware 
that certain medical evidence indicates that the veteran's 
headaches are not in fact due to an undiagnosed illness but 
rather are caused by a cervical spine disability.  The Board 
has determined that service connection should not have been 
severed due strictly  to procedural concerns expressed above.

4.  Entitlement to service connection for a migraine headache 
condition.

Although the veteran's main contention is that his headaches 
are due to an undiagnosed illness, evidently as an fallback 
position he contended that he has migraine headaches due to 
military service.

Analysis

In order to establish service connection for the claimed 
disorder, there must be (1)medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

With regard to element (1), current disability, a 
preponderance of the medical evidence does not indicate that 
the veteran has migraine headaches.  Rather, recent medical 
evidence indicates that the veteran's headaches are caused by 
a non service-connected cervical spine disorder.  The 
September 2006 examining physician reviewed the medical 
evidence and concluded that it fails to show a history of 
migraine headaches.  That fact is bolstered by January 2002 
x-ray evidence of the veteran's cervical spine condition   

The Board observes that the September 2006 review of the 
veteran's medical records took into account VA treatment 
notes dated July 23, 1997, January 1998, January 1999 and 
June 1999, all of which provide impressions that the 
veteran's headaches were the result of a migraine condition.  
[There is also evidence that the headaches are due to an 
undiagnosed illness, for example the report of an October 
2001 VA examination.]  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 
F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court of 
Appeals for the Federal Circuit, citing its decision in 
Madden, recognized that that Board had inherent fact-finding 
ability.  Moreover, the Court has declared that in 
adjudicating a claim, the Board has the responsibility to 
weigh and assess the evidence.  See Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992).

In this regard, where, as here, the Board is presented with 
conflicting medical evidence, it is free to favor some 
medical evidence over other medical evidence provided it 
offers an adequate basis for doing so.  See Evans v. West, 12 
Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

The Board notes that none of the earlier impressions of a 
migraine condition were characterized as diagnoses.  
Moreover, none of the physicians rendering the impressions 
reviewed the entire record in order to resolve conflicting 
impressions, had did the September 2006 examining physician.  
For those reasons, the Board finds that the September 2006 
opinion and diagnosis is of greater probative value than the 
previous impressions of migraine headaches.  

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability  A "current 
disability" means a disability shown by competent medical 
evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 
(1997).  For reasons stated immediately above, the Board 
finds that a preponderance of the competent medical evidence 
is against the proposition that migraine headaches exist.  
Element (1) has not been met, and thus the veteran's claim 
fails on this basis alone.  

For the sake of completeness, the Board will discuss the 
remaining two Hickson elements.  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].

With regard to element (2), in-service disease, the veteran's 
service medical records are silent with regard to migraine 
headaches, or for that matter any headaches.  The first 
indication in the record that the veteran suffered from 
headaches was in the veteran's post-service claim in 1996.  
The first medical evidence of headaches is contained in a 
July 23, 1997 VA treatment note.  Thus, the evidence does not 
satisfy element (2), and the claim fails on this basis.

With regard to element (3), medical nexus evidence, in the 
absence of migraine headaches currently and migraine 
headaches in service, it is self-evident that a nexus cannot 
exist.  Indeed, the evidence is that the veteran's headaches 
are not attributable to a migraine condition but rather are 
caused by a nonservice-connected cervical spine condition.  
Thus, the claim also fails on this basis.

In sum, the preponderance of the evidence indicates that the 
veteran has no migraine headache condition.  Service 
connection is accordingly not warranted.






	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a disability rating in excess of 10 percent 
for headaches due to undiagnosed illness prior to June 1, 
1999 is denied.

Entitlement to a 10 percent disability rating for headaches 
due to undiagnosed illness from June 1, 1999, to August 1, 
2003 is granted, subject to controlling regulations governing 
the payment of monetary benefits.

Service connection for an undiagnosed illness manifested by 
headaches is restored, effective August 1, 2003, and a 10 
percent rating is assigned therefor.

Entitlement to service connection for a migraine headache 
condition is denied.


REMAND

5.  Entitlement to TDIU.

Due to the restoration of service connection for headaches 
due to undiagnosed illness, the issue of the veteran's 
entitlement to TDIU must be remanded to the agency of 
original jurisdiction for readjudication.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

6.  Entitlement to an increased (compensable) disability 
rating for depression due to an undiagnosed illness.

As was noted in the Introduction, the Board granted service 
connection for depression in its February 7, 2005 decision.  
In a March 2005 rating decision, the agency of original 
jurisdiction assigned a noncompensable disability rating for 
depression.  The veteran timely disagreed via a statement 
filed at the Cleveland RO in February 2006.  The record does 
not contain a statement of the case (SOC) addressing this 
issue.  

In cases such as this, the Court has held in Manlincon v. 
West, 12 Vet. App. 238 (1999), that where a notice of 
disagreement is filed, but a SOC has not been issued, the 
Board must remand the claim so that a SOC may be issued.

In addition, the veteran stated in his February 2006 
statement that he had received VA medical treatment at a VA 
medical facility in Anchorage, Alaska.  A review of the 
record indicates that such records are not contained in the 
veteran's claims folder.

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all claims made by a claimant.  The 
record does not indicate that such notice has been provided 
with regard to this issue.

Accordingly, the case is REMANDED for the following action:

1.  VBA must send the veteran a corrective 
VCAA notice which provides appropriate 
notice in accordance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In 
connection therewith, VBA should request 
that the veteran  identify or furnish all 
recent medical examination and treatment 
reports pertaining to his service-
connected depression.  Any such records so 
obtained should be associated with the 
veteran's claims folder.

2.  Following the completion of the 
foregoing development, and after 
undertaking any additional development 
which it deems to be necessary, VBA should 
then readjudicate the veteran's claims of 
entitlement to an increased disability 
rating for his service-connected 
depression as well as entitlement to TDIU.  
If the benefits sought on appeal remain 
denied, VBA should provide the veteran 
with a SOC as well as notice of his appeal 
rights as to the increased rating issue 
and a SSOC as to TDIU.  The veteran should 
be allowed an appropriate period of time 
in which to respond.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


